Title: To George Washington from James Horrocks, 21 December 1769
From: Horrocks, James
To: Washington, George



Sir
Wm & Mary Decr 21. 1769

I am much oblig’d to you for the clear Account you have been pleas’d to send me to Day concerning the Lands to be survey’d.
I dare say you will agree with me in Opinion that it is for the

Honor of the College as well as the Interest of the Officers & Soldiers, that (to use the Words of the Council) “a Person properly qualify’d to survey those Lands be appointed by us[”]—I have no Doubt of Mr Crawford’s being such as you have mention’d, & I beg Leave to assure you very sincerely that this my first Duty to the College being satisfied, I shall be happy in the Opportunity of shewing due Respect to the Advice of the Honble The Governor & Council, & of properly Regarding Col: Washington’s Recommendation.
I have communicated to Mr Johnson my Sentiments on this Subject, & I believe his agree very much with mine—Mr Camm is not in Town & I imagine we shall not be collected again till after the Holy Days—I am of Opinion it wou’d be adviseable for Mr Crawford to be here as soon as possible, I mean with his own Convenience, as I see no Impediment to retard or prevent his Success. I can, Sir, say no more with Propriety, & therefore I am sure you will not expect more than this. I have the Honor to be with great Respect Your very Humble Sert

J. Horrocks

